Woods, C. J.,
delivered the opinion of the court.
The fourth paragraph .of the deed of assignment directs that (after certain payments to preferred creditors), “if any balance shall remain, after paying in full the debts mentioned in schedules A and B, such balance shall be paid pro rata to' the other creditors of the party of the first part, who are mentioned in schedule C hereto annexed, together with any other creditor of the party of the first part who may have a just and legal indebtedness against the said party of the first part, and who may have been omitted from said schedule G."
The single question is, does this authority conferred upon the assignee to pay any creditor who has been omitted from schedule G render the deed of assignment void ?
*700The contention of appellants’ counsel is that this authority clothes the assignee with too much power, and with a discretion inconsistent with the rights of creditors in schedule C, by enabling him to postpone a settlement indefinitely.
Appellants’ counsel confess that the proposition is not advanced with great confidence, and the acknowledgment is in every way creditable to the well-known soundness of their judgment, for we fail to see any force whatever in it. On the contrary, this provision for any forgotten creditor appears to us to be right and proper.
If the assignee shall make this provision a pretext for delaying settlement, a court of chancery can readily apply the quickening corrective,- as it may in case of any dilatoriness of any other assignee.

Affirmed.